LAW L\BRARY

NO. 293l3

Cl.§`iii-.§

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

 

ll =9 HV SZHdVBIBZ

Plaintiff~Appellee, v.

STATE oF HAWAI‘I,
Defendant-Appellant

STEVEN M. ADACHI,

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
HONOLULU DIVISION
(HPD Criminal NO. O7509734 (lPlO8-OO254))

ORDER OF AMENDMENT
Presiding J., Fujise and Leonard, JJ.)

(By: Foley,
IT IS HEREBY ORDERED that the Summary Disposition Order

2010 is amended by adding on page

of the court filed on April 27,
the word "not" between the

3, second full paragraph, first line,
words "did" and "abuse."
The Clerk of the Court is directed to incorporate the

foregoing changes in the original Summary Disposition Order and

take all necessary steps to notify the publishing agencies of

this change.
Honolulu, Hawafi, April 29, 20l0.

§ ¢£M;%f€ @Q?

Presiding Judge

Associate Judge